NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3871
                                      ___________

                                 TELEDO SMITH-BEY,
                                                Appellant
                                         v.

                  DIRECTOR OF FEDERAL BUREAU OF PRISONS
                     ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                         (D.C. Civil Action No. 11-cv-03927)
                      District Judge: Honorable Noel L. Hillman
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 17, 2012
              Before: RENDELL, FUENTES AND WEIS, Circuit Judges
                         (Opinion filed: February 27, 2012)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM.

      Teledo Smith-Bey, a federal prisoner proceeding pro se, appeals from the District

Court’s order denying his petition for a writ of mandamus. We will affirm.

      In his mandamus petition, Smith-Bey cited 42 U.S.C. § 17541(a)(1)(G), a

provision of the Second Chance Act of 2007, for the proposition that the Bureau of

Prisons (“BOP”) is required to provide incentives to inmates who participate in skills
development programs. Smith-Bey averred that he had completed more than 20 skills

development programs, but that he had not been extended any incentives for doing so. In

his unsuccessful pursuit of these unspecified incentives, Smith-Bey filed a formal

grievance with the prison and exhausted the administrative remedies available to him.

Undeterred, Smith-Bey filed in the District Court a petition for a writ of mandamus,

seeking to have the District Court compel the BOP to perform the duties that Smith-Bey

alleges are mandated by § 17541(a)(1)(G). The District Court denied relief, and Smith-

Bey appealed.

       We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s dismissal. See Stehney v. Perry, 101 F.3d 925,

929 (3d Cir. 1996). Pursuant to 28 U.S.C. § 1361, a district court has jurisdiction over

mandamus actions “to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.” Mandamus relief is to be awarded only

in extraordinary circumstances, where the petitioner demonstrates that he has no

alternative means to achieve the relief sought, and that he has a clear and indisputable

right to the writ. Stehney, 101 F.3d at 934 & n.6.

       In denying the mandamus petition, the District Court reasoned that Smith-Bey had

not demonstrated a clear and indisputable right to the writ. We agree. Section

17541(a)(1)(G) requires the Attorney General and the Director of the BOP to establish

incentives for prisoner participation in skills development programs. However, the BOP

Director is given wide latitude in developing and offering incentives, see § 17541(a)(2),
                                             2
and the statute does not require that any particular incentives be given. Given the

discretion afforded to the Director, Smith-Bey has not shown a clear and indisputable

right to relief, making mandamus an inappropriate remedy.

       We will therefore affirm the decision of the District Court.




                                             3